Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of January
6, 2017 by and between Asta Funding, Inc., a Delaware corporation (the
“Company”), and the undersigned stockholders of the Company, set forth on
Schedule A hereto (each a “Stockholder” and, collectively, the “Stockholders”).

 

WITNESSETH:

 

WHEREAS, in contemplation of the Settlement Agreement (the “Settlement
Agreement”) entered into at the time of the of the signing of this Agreement, by
and among the Company and The Mangrove Partners Master Fund, Ltd., The Mangrove
Partners Fund, L.P., Mangrove Partners Fund (Cayman), Ltd., Mangrove Partners,
Mangrove Capital and Nathaniel August (collectively, “Mangrove”), the Company is
offering to purchase in a tender offer no less than 5,314,009 shares of common
stock, par value $0.01 per share, of the Company (the “Common Stock”) held by
stockholders (the “Repurchases”) other than the Stockholders;

 

WHEREAS, in connection with the Settlement Agreement and the Repurchases, and
pursuant to the Securities Purchase Agreement entered into at the time of the
signing of this Agreement, by and among Gary Stern and Mangrove, Gary Stern
shall purchase for $10.35 per share any and all shares of Common Stock held by
Mangrove owned beneficially or of record by Mangrove eleven business days
following the expiration of the Tender Offer (the “Stub Purchase”);

 

WHEREAS, as of the date hereof each Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) of the number of shares of Common Stock set forth opposite the
name of such Stockholder on Schedule A hereto;

 

WHEREAS, the Special Committee (the “Special Committee”) of the Board of
Directors of the Company (the “Board”) is aware of the potential impact of the
Repurchases and the Stub Purchase on the voting ownership percentages of the
Stockholders;

 

WHEREAS, the Special Committee has determined that it is desirable and in the
best interests of the Company and its stockholders to effect the Repurchases and
the Stub Purchase; and

 

WHEREAS, the parties hereto desire to set forth certain rights and obligations
of the Stockholders in connection with the Repurchases and the Stub Purchase as
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below intending
to be legally bound, the parties hereto agree as follows:

 

1.     Certain Definitions. For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:

 

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
is controlled by or is under common control with such Person. As used in this
definition, the term “controls” (including the terms “controlled by” and “under
common control with”) means possession, directly or indirectly, including
through one or more intermediaries, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Without limiting the
foregoing, “Affiliate” shall include any fund managed or advised by such Person
or an Affiliate of such Person.

 

 
 

--------------------------------------------------------------------------------

 

 

“Applicable Law” shall mean with respect to any Person, any supranational,
national, federal, state, provincial, local or other law, constitution, treaty,
convention, statute, ordinance, code, rule, regulation or common law or other
similar requirement enacted, adopted, promulgated or applied by any Governmental
Authority, in each such case that is binding on or applicable to such Person, or
its subsidiaries or its or their respective properties, assets or businesses.

 

“Business Day” shall mean a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
Applicable Law to close.

 

“Common Shares” shall mean, with respect to any Stockholder, all shares of
Common Stock beneficially owned by such Stockholder as of the date hereof and as
may be acquired during the period from the date of this Agreement through the
Expiration Date.

 

“DGCL” shall mean the General Corporation Law of the State of Delaware, as the
same may be amended from time to time.

 

“Expiration Date” shall mean the date that is the two-year anniversary of the
signing of this Agreement.

 

“Governmental Authority” shall mean any supranational, national, federal, state,
provincial, local or other government, department, authority, court, tribunal,
commission, regulatory body or self-regulatory body (including any securities
exchange), or any political or other subdivision, department, agency or branch
of any of the foregoing.

 

“Organizational Documents” shall mean, with respect to any Person that is not a
natural person, the articles of incorporation, certificate of incorporation,
charter, bylaws, articles of formation, certificate of formation, regulations,
operating agreement, partnership agreement, certificate of limited partnership,
trust agreement and all other similar documents, instruments or certificates
executed, adopted or filed in connection with the creation, formation or
organization of such Person, including any amendments thereto or restatements
thereof.

 

“Person” shall mean any individual, general or limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated organization, joint venture, firm, association or other entity or
organization (whether or not a legal entity), including any Governmental
Authority (or any department, agency, or political subdivision thereof).

 

“Proceeding” shall mean any suit (whether civil, criminal, administrative,
judicial or investigative), claim, action, litigation, arbitration, mediation,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, audit, criminal prosecution, investigation, in
each case commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Authority or any other Person
(irrespective of whether it is a Governmental Authority) or any mediator,
arbitrator or arbitration panel.

 

 
 

--------------------------------------------------------------------------------

 

 

“Threshold Percentage” shall mean forty-nine percent (49%).

 

2.     Share Voting Cap; Irrevocable Proxy. Subject to and conditioned upon the
consummation of the Repurchases and the Stub Purchase of no less than 5,314,009
shares of Common Stock at a price of $10.35 per share, the parties hereto agree
as follows for a period commencing upon the date of the consummation of the
Repurchases and the Stub Purchase and ending on the date of termination of this
Agreement pursuant to Section 7 hereof:

 

(a)     At every meeting of the stockholders of the Company, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of the Company in lieu of such a meeting pursuant to
Section 228 of the DGCL and Article II, Section 8 of the by-laws of the Company
as amended to date (the “By-Laws”), the Stockholders (in their capacity as
stockholders of the Company) shall have the right to vote all Common Shares held
by the Stockholders collectively constituting no more than the Threshold
Percentage of the total number of shares of Common Stock issued and outstanding
as of the record date for voting on the matters presented at such meeting or
taking action by written consent (the “Share Voting Cap”). For purposes of
clarity, the Share Voting Cap shall be determined, from time to time, by
reference to the total number of shares of Common Stock issued and outstanding
as of the relevant record date (rather than as of the date hereof), and thus
will take into account any issuances of shares of Common Stock and Common Stock
issuable upon conversion or exercise of securities of the Company (to the extent
such securities vote together with the Common Stock of the Company on any
matters to be voted on by the Stockholders of the Company), through the exercise
of stock options or otherwise, and the issuance of securities convertible into,
or exchangeable for, shares of Common Stock, after the date hereof and prior to
any such relevant record date.

 

(b)     Common Shares held or otherwise beneficially owned by Stockholders in
excess of the Share Voting Cap (“Excess Shares”) shall be voted at every meeting
of the stockholders of the Company, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company in lieu of such a meeting pursuant to Section 228 of the DGCL, in
a manner proportionate to the votes of all of the shares of Common Stock other
than Common Shares which voted at such meeting or on such action or written
consent.

 

(c)     In furtherance of the agreements herein and concurrently with the
execution of this Agreement, each Stockholder shall deliver to the Company a
proxy in the form attached hereto as Exhibit A (each such proxy, a “Proxy”),
which shall be irrevocable to the fullest extent permissible by law and shall
apply only to those Common Shares held by such Stockholder that constitute such
Stockholder’s pro-rata portion of the Excess Shares.

 

 

(d)     Each Stockholder hereby represents and warrants to the Company that any
proxies heretofore given by it in respect of its Common Shares are not
irrevocable, that any such proxies have heretofore been effectively revoked, and
that written notice of revocation of such proxies has been delivered to any such
proxy holders.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Each Stockholder hereby affirms that the Proxy is given in connection
with the Repurchases, and that such irrevocable proxy is given to secure the
performance of the duties of such Stockholder under this Agreement. Each
Stockholder hereby further affirms that the Proxy is coupled with an interest
sufficient in law to support an irrevocable power and may under no circumstances
be revoked. Such Stockholder hereby ratifies and confirms all that such Proxy
may lawfully do or cause to be done by virtue hereof. Such Proxy is executed and
intended to be irrevocable in accordance with the provisions of Section 212 of
the DGCL until the termination of this Agreement in accordance with its terms.

 

(f)     Each Stockholder shall not enter into any agreement or understanding
with any Person to vote or give instructions in any manner inconsistent with the
terms of this Section 2.

 

(g)     Each Stockholder shall not sell, transfer or assign any Common Shares to
any Affiliate of such Stockholder that is not a party to this Agreement unless
such transferee executes a joinder in the form acceptable to the Company. For
the avoidance of doubt, upon the sale, transfer or assignment of Common Shares
by a Stockholder to a third party who is not an Affiliate to such Stockholder,
such Common Shares may be sold, transferred or assigned free and clear and
without restriction under this Section 2.

 

3.     Representations and Warranties of the Stockholders. Each Stockholder
hereby covenants, represents and warrants to the Company, severally and not
jointly, and solely as to himself or itself and its Common Shares, as follows:

 

(a)     Ownership. Such Stockholder (i) is the beneficial owner of the Common
Shares set forth opposite such Stockholder’s name on Schedule A hereto; (ii)
does not own, control or have the right to vote as of the date hereof, of record
or beneficially, any shares of capital stock of the Company (or rights to
acquire any such shares) other than the Common Shares set forth on Schedule A
hereto; and (iii) has the sole right to vote, dispose of and exercise and holds
sole power to issue instructions with respect to the matters set forth in
Section 2 hereof and sole power to agree to all of the matters set forth in this
Agreement with respect to all of such Stockholder’s Common Shares, with no
limitations, qualifications or restrictions on such rights, subject to the terms
of this Agreement.

 

(b)     Power; Binding Agreement. Such Stockholder has the legal capacity and
all requisite power and authority to execute and deliver this Agreement and the
Proxy, to perform such Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
such Stockholder of this Agreement and the consummation by such Stockholder of
the transactions contemplated hereby have been duly and validly authorized by
such Stockholder (as applicable) and no other actions on the part of such
Stockholder are necessary to authorize the execution and delivery by such
Stockholder of this Agreement and the consummation by such Stockholder of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Stockholder, and, assuming this Agreement
constitutes a valid and binding obligation of the Company, constitutes a valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its terms, except that such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Applicable Laws affecting or relating to creditors’
rights generally and is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     No Conflicts. None of the execution and delivery by such Stockholder of
this Agreement, the performance by such Stockholder of its obligations hereunder
or the consummation by each Stockholder of the transactions contemplated hereby
will (i) result in a violation or breach of, or constitute (with or without
notice or lapse of time or both) a default under, or conflict with (A) any
provisions of the Organizational Documents of such Stockholder or any entity
owning Common Shares controlled or voted by such Stockholder or (B) any
agreement to which such Stockholder is a party or by which such Stockholder’s
Common Shares are bound, or (ii) violate, or require any consent, approval, or
notice under, any provision of any judgment, order or decree or any Applicable
Law that is applicable to such Stockholder or any of such Stockholder’s Common
Shares (other than such Securities and Exchange Commission filings that may be
required by the Company or the Stockholders under the Exchange Act), except, in
the case of (i)(B) above, as would not be reasonably expected, either
individually or in the aggregate, to impair the ability of such Stockholder to
perform its obligations hereunder on a timely basis.

 

(d)     Reliance by the Company. Such Stockholder understands and acknowledges
that the Company is consummating the Repurchases in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

 

4.     Representations and Warranties of the Company. The Company hereby
represents and warrants to the Stockholders as follows:

 

(a)     Power; Binding Agreement. The Company has the legal capacity and all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company, and, assuming this Agreement constitutes a valid and binding obligation
of each Stockholder, constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Applicable Laws affecting or
relating to creditors’ rights generally and is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

(b)     No Conflicts. The execution, delivery, and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
conflict with (A) any provisions of the Organizational Documents of the Company
or (B) any agreement to which the Company is a party or by which the Company’s
assets may be bound, or (ii) violate, or require any consent, approval, or
notice under, any provision of any judgment, order or decree or any Applicable
Law that is applicable to the Company, except, in the case of (i)(B) above, as
would not reasonably be expected, either individually or in the aggregate, to
impair the ability of the Company to perform its obligations hereunder on a
timely basis.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Indemnification.

 

(a)     The Company shall indemnify any Stockholder or any of its Affiliates or
any of their respective past and the current directors, officers, employees,
agents and representatives and their respective heirs, estates, trustees,
successors, assignees and predecessors who was or is a party or is threatened to
be made a party, arising out of, relating to or in connection this Agreement,
the Settlement Agreement, the Securities Purchase Agreement, the Repurchases or
the Stub Purchase, to any Proceeding, against any and all losses, claims,
expenses (including attorneys’ fees), costs, liabilities, damages, judgments,
fines and amounts paid in settlement actually and reasonably incurred by such
Stockholder in connection with such Proceeding; provided, however, that such
Stockholder shall not be indemnified by the Company if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which such Stockholder is seeking
indemnification hereunder, and taking into account the acknowledgments and
agreements set forth in this Agreement, such Stockholder committed in bad faith,
fraud or willful or intentional misconduct or criminal wrongdoing; provided,
further, that such indemnification shall be made only to the extent insurance
coverage held by the Company does not satisfy such losses, claims, expenses,
costs, liabilities, damages, judgments, fines and amounts paid in settlement.
Any indemnification provided hereunder shall be satisfied solely out of the
assets of the Company (including available insurance coverage, if any), as an
expense of the Company and, accordingly, no Stockholder shall be subject to
personal liability by reason of these indemnification provisions.

 

(b)     Upon written request by a Stockholder, the Company shall promptly pay
reasonable expenses incurred (or reasonably expected to be incurred) by such
Stockholder in defending or investigating a Proceeding in advance of a final
disposition of such Proceeding.

 

(c)     The indemnification and advancement of expenses provided by or granted
pursuant to this Section 5 shall not be deemed exclusive of any other rights to
which those seeking indemnification or advancement of expenses may be entitled
under the By-Laws or any agreement, contract, a vote of the Board or pursuant to
the direction (howsoever embodied) of any court of competent jurisdiction or
otherwise, both as to action in his or her official capacity and as to action in
another capacity while holding such office, it being the policy of the Company
that indemnification of the Stockholders shall be made to the fullest extent
permitted by applicable law.

 

(d)     Such indemnification pursuant to this Section 5 shall be effective upon
the date of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Further Assurances. Subject to the terms and conditions of this
Agreement, each party hereby agrees to execute and deliver, or cause to be
executed and delivered, any additional documents and take, or cause to be taken,
all actions, and do, or cause to be done, all things consistent with the terms
of this Agreement as may be reasonably necessary in order to accomplish the
transactions contemplated by this Agreement.

 

7.     Termination. This Agreement and each Proxy, and all rights and
obligations of the parties hereunder and thereunder, shall terminate and shall
have no further force or effect upon the earlier of (i) the date on which both
the Settlement Agreement and the Securities Purchase Agreement are terminated,
(ii) the day after the Expiration Date and (iii) the date on which the Company
ceases to be a publicly-traded company or a reporting company subject to Section
13 or Section 15(d) of the Exchange Act. Notwithstanding the foregoing, nothing
set forth in this Section 7 or elsewhere in this Agreement shall relieve any
party hereto from liability, or otherwise limit the liability of any party
hereto, for any material breach of this Agreement prior to such termination.
This Section 7 and Sections 1, 5, 6 and 8 (as applicable) shall survive any
termination of this Agreement.

 

8.     Miscellaneous.

 

(a)     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. Upon
such a determination, the parties hereto agree to negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner, in order that the substance of this
Agreement is consummated as originally contemplated to the fullest extent
possible.

 

(b)     Binding Effect and Assignment. Neither this Agreement nor any of the
rights, interests or obligations of the parties hereunder may be assigned by any
of the parties hereto (whether by operation of law or otherwise) without prior
written consent of all of the other parties hereto. Subject to the preceding
sentence, this Agreement and all of the provisions hereof shall be binding upon,
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and permitted assigns and the provisions of this Agreement
are not intended to confer upon any person other than the parties hereto any
rights or remedies hereunder. Each Stockholder will cause each Affiliate of such
Stockholder who beneficially owns or acquires shares of Common Stock to become a
party to this Agreement.

 

(c)     Amendments. This Agreement may be amended by the independent directors
of the Board of the Company (as defined in Article III, Section 11 of the
By-Laws) and by the Stockholders only by an instrument in writing signed on
behalf of each of the parties hereto.

 

(d)     Specific Performance; Injunctive Relief. The parties hereto acknowledge
that the Company shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of any
Stockholder set forth herein. Therefore, it is agreed that, in addition to any
other remedies that may be available to the Company upon any such violation at
law or in equity, the Company shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to the Company at law or in equity, without the requirement of posting
a bond or other security.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and shall be deemed to have been duly given (i) when delivered or sent if
delivered in person or sent by facsimile transmission (provided confirmation of
facsimile transmission is obtained), (ii) on the fifth Business Day after
dispatch by registered or certified mail, (iii) on the next Business Day if
transmitted by national overnight courier, or (iv) on the date delivered if sent
by email (provided confirmation of email receipt is obtained), in each case as
follows:

 

If to the Company, to:

 

Asta Funding, Inc.

Attention: Bruce R. Foster, Chief Financial Officer

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

 

with a copy to (for information purposes only):

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10069

Attention: Kai Liekefett, Michael Swidler

Email: kliefefett@velaw.com, mswidler@velaw.com

Fax: (212-237-0100), (917) 849-5367


If to the Special Committee, to:

 

Asta Funding, Inc.

Attention: David Slackman, Chair of the Special Committee

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

 

with a copy to (for informational purposes only):

 

Baker & Hostetler LLP

45 Rockefeller Plaza

New York, NY 10111

Attention: Marc Powers

Email: mpowers@bakerlaw.com

 

 
 

--------------------------------------------------------------------------------

 

 

If to the Stockholders, to:

 

Gary Stern

c/o Asta Funding, Inc.

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

 

 

 

With a copy to (for informational purposes only):

Akerman LLP

666 Fifth Avenue, 20th Floor

New York, NY 10103

Attention: Wayne A. Wald, Palash Pandya

Email: wayne.wald@akerman.com; palash.pandya@akerman.com

 

Ricky Stern

At the address set forth in the books and records of the Company

 

Emily Stern

At the address set forth in the books and records of the Company

 

Arthur Stern

At the address set forth in the books and records of the Company

 

Asta Group, Incorporated

At the address set forth in the books and records of the Company

 

GMS Family Investors LLC

At the address set forth in the books and records of the Company

 

(f)     No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect of
this Agreement at law or in equity, or to insist upon compliance by any other
party with its obligation under this Agreement, and any custom or practice of
the parties at variance with the terms of this Agreement, shall not constitute a
waiver by such party of such party’s right to exercise any such or other right,
power or remedy or to demand such compliance.

 

(g)     No Third Party Beneficiaries. This Agreement is not intended to and
shall not confer any rights or remedies upon any Person other than the parties
hereto.

 

(h)     Governing Law. This Agreement and any Proceedings arising out of or
related hereto or to the inducement of any party hereto to enter into this
Agreement (whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed in accordance with the laws of the State of New York, including all
matters of construction, validity, and performance, without regard to the
conflicts of law rules of such State that would refer a matter to the laws of
another jurisdiction.

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     Consent to Jurisdiction. The parties hereto agree that any Proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any state or federal court located in the Borough of Manhattan in the
State of New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of such court in respect of any legal or equitable Proceeding
arising out of or relating to this Agreement, or relating to enforcement of any
of the terms of this Agreement, and hereby waives, and agrees not to assert, as
a defense in any such Proceeding, any claim that it is not subject personally to
the jurisdiction of such court, that the Proceeding is brought in an
inconvenient forum, that the venue of the Proceeding is improper or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
such courts. Each party agrees that notice or the service of process in any
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall be properly served or delivered if delivered in the
manner contemplated by Section 8(e) or in any other manner permitted by
Applicable Law.

 

(j)     Rules of Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement. Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

 

(k)     Entire Agreement. This Agreement (together with any other documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

 

(l)     Interpretation.

 

(i)     Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

 

(ii)     The article and section headings contained in this Agreement are for
reference purposes only and shall not in any way affect or be deemed to affect
the meaning or interpretation of this Agreement.

 

(iii)     Words describing the singular number shall be deemed to include the
plural and vice versa, and words denoting any gender shall be deemed to include
all genders.

 

(m)     Expenses. Except as expressly provided for herein, all fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs and
expenses; provided, however, all fees, costs and expenses incurred by Gary Stern
and the Stockholders in connection with this Agreement, the Settlement
Agreement, the Securities Purchase Agreement and the transactions contemplated
hereby and thereby shall be paid by the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

(n)     Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive reimbursement for all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred in
such action or suit.

 

(o)     Non-Recourse. This Agreement may only be enforced against, and any claim
or cause of action based upon, arising out of, or related to this Agreement or
the transactions contemplated hereby may only be brought against the Persons
that are expressly named as parties hereto and then only with respect to the
specific obligations set forth herein with respect to such party.

 

(p)     Counterparts; Facsimile Transmission of Signatures. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in PDF form, or by any other electronic means designed to
preserve the original graphic and pictorial appearance of a document, will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

 

ASTA FUNDING, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce R. Foster

 

 

Name:

Bruce R. Foster

 

 

Title:

Chief Financial Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

THE STOCKHOLDERS:

 

 



 

ASTA GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Stern

 

 

Name:

Gary Stern

 

 

Title:

President

 



 



 

GMS FAMILY INVESTORS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ricky Stern

 

 

Name:

Ricky Stern

 

 

Title:

Manager

 



 

 

/s/ Gary Stern

 

  GARY STERN  

 

 

/s/ Ricky Stern

 

  RICKY STERN  

 

 

/s/ Emily Stern

 

  EMILY STERN  

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

IRREVOCABLE PROXY

 

The undersigned stockholder (the “Stockholder”) of Asta Funding, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints the Company, acting through any of its authorized
signatories, as the sole and exclusive attorneys and proxies of the undersigned,
with full power of substitution and resubstitution, to vote and exercise all
voting rights (to the full extent that the undersigned is entitled to do so)
with respect to the subset of shares of Common Stock, par value $0.01 per share,
of the Company that now are or hereafter may be beneficially owned by the
undersigned and that constitute the Stockholder’s pro-rata portion of the Excess
Shares (as such term is defined in that certain Voting Agreement of even date
herewith by and between the Company and the undersigned Stockholder (the “Voting
Agreement”)) (collectively, the “Shares”) in accordance with the terms of this
Irrevocable Proxy and the Voting Agreement until the earlier of (i) the date of
the termination of the Settlement Agreement or the Securities Purchase
Agreement, (ii) the date the Company ceases to be a publicly-traded company or a
reporting company subject to Section 13 or Section 15(d) of the Exchange Act and
(iii) the day after the Expiration Date (as such term is defined in the Voting
Agreement). Upon the undersigned’s execution of this Irrevocable Proxy, any and
all prior proxies given by the undersigned with respect to any Shares are hereby
revoked and the undersigned agrees not to grant any subsequent proxies with
respect to the Shares until the earlier of (i) the date of the termination of
the Settlement Agreement or the Securities Purchase Agreement, (ii) the date the
Company ceases to be a publicly-traded company or a reporting company subject to
Section 13 or 15(d) of the Exchange Act and (iii) the day after the Expiration
Date.

 

This Irrevocable Proxy is irrevocable to the fullest extent permitted by
Applicable Law, is coupled with an interest sufficient in law and is granted
pursuant to the Voting Agreement.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting rights of the undersigned with respect to the Shares (including,
without limitation, the power to execute and deliver written consents) at every
annual, special, adjourned or postponed meeting of stockholders of the Company
and in every written consent in lieu of such meeting pursuant to Section 228 of
the Delaware General Corporation Law in a manner proportionate to the votes of
all of the shares of Common Stock other than Common Shares which voted at such
meeting or on such action or written consent (as such terms are defined in the
Voting Agreement).

 

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the earlier of (i) the date of the termination of the
Settlement Agreement or the Securities Purchase Agreement, (ii) the date the
Company ceases to be a publicly-traded company or a reporting company subject to
Section 13 or Section 15(d) of the Exchange Act and (iii) the day after the
Expiration Date.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 
 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO IRREVOCABLE PROXY

 

Dated: ___________________, 2017

 

 

 

 

 

 

 

 

       

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 
 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO IRREVOCABLE PROXY

 



Dated: ___________________, 2017

 

 

 

 

 

 



 

       

 

 

By:



 

 

 

 

Name:

 

 

 

 

Title:

 





 

 
 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO IRREVOCABLE PROXY

 



Dated: ___________________, 2017

 

 

 

 

 

 



 

       

 

 

By:



 

 

 

 

Name:

 

 

 

 

Title:

 





 

 
 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO IRREVOCABLE PROXY

 



Dated: ___________________, 2017

 

 

 

 

 

 



 

       

 

 

By:



 

 

 

 

Name:

 

 

 

 

Title:

 





 

 
 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO IRREVOCABLE PROXY

 



Dated: ___________________, 2017

 

 

 

 

 

 



 

       

 

 

By:



 

 

 

 

Name:

 

 

 

 

Title:

 





  



 
 

--------------------------------------------------------------------------------

 



 

SIGNATURE PAGE TO IRREVOCABLE PROXY

 



Dated: ___________________, 2017

 

 

 

 

 

 



 

       

 

 

By:



 

 

 

 

Name:

 

 

 

 

Title:

 





 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Common Shares Beneficially Owned By the Stockholders

 

Stockholder

Common Stock

Gary Stern

2,319,4161

Ricky Stern

2,122,8782

Emily Stern

145,428

Asta Group, Incorporated

842,000

GMS Family Investors LLC

862,000

      TOTAL

(without duplication)

3,936,1113

 

 

 

 

--------------------------------------------------------------------------------

       1 This amount includes (i) 842,000 shares held by Asta Group,
Incorporated, which Gary Stern may be deemed to have shared beneficial ownership
over because of his role as an officer, director and shareholder of Asta Group,
Incorporated, (ii) 145,428 shares held by Emily Stern, which Gary Stern may be
deemed to have shared beneficial ownership over because Emily Stern shares a
home with Gary Stern; (iii) 2,590 shares held by the Emily Stern 2012 GST Trust,
which Gary Stern may be deemed to have shared beneficial ownership over because
of his role as a co-trustee of the Emily Stern 2012 GST Trust; and (iv) 503,590
shares held by the Ricky Stern 2012 GST Trust, which Gary Stern may be deemed to
have shared beneficial ownership over because of his role as a co-trustee of the
Ricky Stern 2012 GST Trust.

       2 This amount includes (i) 862,000 shares held by GMS Family Investors
LLC, which Ricky Stern may be deemed to have shared beneficial ownership over
because of his role as manager of GMS Family Investors LLC, (ii) 503,590 shares
held by the Ricky Stern 2012 GST Trust, which Ricky Stern may be deemed to have
shared beneficial ownership over because of his role as co-trustee of the Ricky
Stern 2012 GST Trust, (iii) 2,590 shares held by the Emily Stern 2012 GST Trust,
which Ricky Stern may be deemed to have shared beneficial ownership over because
of his role as co-trustee of the Emily Stern 2012 GST Trust, (iv) 243,278 shares
held by the Ricky Stern Family 2012 Trust, which Ricky Stern may be deemed to
have shared beneficial ownership over because of his role as trustee of the
Ricky Stern Family 2012 Trust, and (v) 243,278 shares held by the Emily Stern
Family 2012 Trust, which Ricky Stern may be deemed to have shared beneficial
ownership over because of his role as trustee of the Emily Stern Family 2012
Trust.

       3 This amount reflects the total shares of Common Stock beneficially
owned by the listed shareholders, with reductions to avoid duplications and
redundancies specified in the footnotes above.